Citation Nr: 1109257	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-44 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that granted service connection and a 50 percent rating for PTSD.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2010.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating greater than 50 percent for his service-connected PTSD.  The Board apologizes for the delay but finds that additional development is needed before rendering a decision on this matter.

In this case, the Veteran was afforded a VA examination in April 2007; however, the Veteran's testimony before the Board, and a letter from his VA physician, indicate that his condition has worsened since the April 2007 examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected PTSD.

In addition, the Veteran indicated that he is seeking the maximum award for his service connected disability, which interpreted loosely, includes a claim for total disability based upon individual unemployability (TDIU).  His representative and treating physician have also asked VA to consider granting TDIU due to the Veteran's inability to work.  

In the recent case of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.

Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded a general medical examination to determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, including PTSD, diabetes, and a right foot disability, without reference to any non-service connected disabilities, prevent the Veteran from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice explaining how to substantiate a claim for TDIU and obtain updated VA treatment records (if any - not required unless indicated).

2.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of his PTSD.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.

The examiner should be provided a full copy of this remand, and he or she must indicate that he or she has reviewed the claims file.

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, and explain what the assigned score means.

The examiner should also comment on the Veteran's current level of social and occupational impairment due to his PTSD, including the impact it has on his ability to work.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this Remand should be provided to the examiner.  The examiner should indicate review of the items in the examination report.

If possible (but not required), the examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected PTSD, diabetes, and degenerative joint disease of the right foot alone, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.

4.  When the development requested has been completed, this case should again be reviewed on the basis of the additional evidence.  The issue of TDIU should be addressed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


